SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1064/14
CA 14-00776
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


M&T BANK CORPORATION, PLAINTIFF-RESPONDENT,

                    V                              MEMORANDUM AND ORDER

MCGRAW-HILL COMPANIES, INC., DOING BUSINESS AS
STANDARD AND POOR’S RATINGS SERVICES, STANDARD &
POOR’S FINANCIAL SERVICES LLC, AND MOODY’S
INVESTORS SERVICES, INC., DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


CAHILL GORDON & REINDEL LLP, NEW YORK CITY (FLOYD ADAMS OF COUNSEL),
AND CONNORS & VILARDO LLP, BUFFALO, FOR DEFENDANTS-APPELLANTS
MCGRAW-HILL COMPANIES, INC., DOING BUSINESS AS STANDARD AND POOR’S
RATINGS SERVICES, AND STANDARD & POOR’S FINANCIAL SERVICES LLC.

SATTERLEE STEPHENS BURKE & BURKE LLP, NEW YORK CITY (JAMES J. COSTER
OF COUNSEL), AND ZDARSKY, SAWICKI & AGOSTINELLI LLP, BUFFALO, FOR
DEFENDANT-APPELLANT MOODY’S INVESTORS SERVICES, INC.

HODGSON RUSS LLP, BUFFALO (ROBERT J. LANE, JR., OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered January 30, 2014. The order denied the
motions of defendants to dismiss the complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on February 19, 2015, and filed in the Erie
County Clerk’s Office on February 20, 2015,

     It is hereby ORDERED that said appeal taken by defendants McGraw-
Hill Companies, Inc., doing business as Standard and Poor’s Ratings
Services, and Standard & Poor’s Financial Services LLC is unanimously
dismissed upon stipulation and the order is modified on the law by
granting that part of the motion of defendant Moody’s Investors
Services, Inc. seeking dismissal of the second cause of action against
it and dismissing that cause of action against it and as modified the
order is affirmed without costs.

     Same Memorandum as in M&T Bank Corp. v McGraw-Hill Cos., Inc.
([appeal No. 1] ___ AD3d ___ [Mar. 20, 2015]).
                            -2-              1064/14
                                           CA 14-00776




Entered:   March 20, 2015         Frances E. Cafarell
                                  Clerk of the Court